Citation Nr: 1721890	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a right eye condition, to include secondary to herbicide exposure and diabetes mellitus.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter for additional development in September 2011 and February 2014.  The development has been completed, and the case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus is related to service.

2.  A right eye disability, to include a cataract, epiretinal membrane, and double vision, is proximately due to service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is warranted.  38 U.S.C.A. 1110, 5107 West 2016); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a right eye disability is warranted.  38 U.S.C.A. 1110, 5107 West 2016); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2016). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303 (b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) applies to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran had active duty service from August 1961 to January 1965.  The Veteran asserts that he was exposed to commercial herbicides and pesticides when he was stationed in Panama from 1963 to 1965.  In statements he submitted in support of his claim, the Veteran noted that DDT and other pesticides were sprayed in the area near his barracks and drifted into the barracks.  (See Written Statement, dated June 25, 2008).

Treatment records reflect that the Veteran was diagnosed with diabetes mellitus in 1989.  

The Board finds that the use of commercial herbicides and pesticides is consistent with the climate in Panama.  Therefore, the Veteran's exposure to commercial herbicides is conceded.

In June 2017, the Board obtained a medical opinion from a VA endocrinologist.  The examiner was asked to address whether herbicide and pesticide exposure contributed to diabetes mellitus.  The VHA examiner opined that, based on a review of the available literature, the Veteran's exposure to pesticides/ herbicides during active duty was a contributing factor to diabetes mellitus.  The examiner cited two articles in support of the opinion.  The examiner explained that the opinion was primarily based upon an article entitled, "Exposure to Pesticides and Diabetes: a Systematic Review and Meta-Analysis," which found that exposure to pesticides increased the risk of type 2 diabetes.   The examiner noted that a second article, "Persistent Organic Pollutants and Diabetes:  A Review of the Epidemiological Evidence" suggests that other organic pollutants can contribute to the incidence of diabetes.  The examiner stated that the cited articles describe pathophysiological mechanisms for this association. 

Service connection for diabetes mellitus is warranted, based upon the competent medical evidence of a relationship to the Veteran's exposure to commercial herbicides and pesticides in service.  A December 2011 VA examination found no nexus to service, but the examiner did not address the role of commercial herbicides and pesticides.  For these reasons, service connection for diabetes mellitus is granted.  

Service Connection for Right Eye Disability

The Veteran asserts that his current right eye disability is caused by diabetes mellitus.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310 (a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. §  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The Veteran asserts  that he has double vision in his right eye, which has been treated with a prism.  See December 2011 Written Statement.

The Veteran had a VA examination in January 2012.  The Veteran reported decreased vision in his right eye since the 1960's.   The examiner noted refractive error of the right eye, which was diagnosed during active service.  The examiner noted cataract surgery of the right eye in 2010 and opined the Veteran's past right eye cataract and his subsequent need for surgery is at least as likely as not related to diabetes mellitus.  The examiner further noted that an epiretinal membrane and double vision of the right eye developed after the cataract surgery.  The examination indicated that the Veteran has glaucoma of both eyes.  The examiner opined that glaucoma is not related to diabetes mellitus.  

Accordingly, as competent evidence links a current right eye disability to the Veteran's service-connected diabetes mellitus, service connection is warranted for a right eye disability, to include a cataract, epiretinal membrane, and double vision, secondary to the Veteran's service-connected diabetes mellitus.  38 C.F.R. § 3.310. 


ORDER

Service connection for diabetes mellitus is granted.

Service connection for a right eye disability, to include a cataract, epiretinal membrane, and double vision, is granted.  


____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


